DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/19 has been considered. A copy of form PTO-1449 is attached.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings
a. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “functional layer” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	b. it is suggested that the language “getting” steps in claim 1 should be changed to – introducing --.
c. Claim 4, line 1 has no antecedent basis for “said injection or pumping”.
d. Claim 17, line 2 has no antecedent basis for “said opening”.
e. Claim 22 is dependent on itself.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest references are Frey et al (2004/0219547) which discloses a biochip (400) comprising a delimiting device (405), substrate (401), seven sensors (402), a permeation grid (mesh) (403), a spacer (404), an introducing device (406), reference electrode (410) (see figures 4A and 4B. However, Frey et al fails to teach steps (III)-(V) of claim 1.

REASONS FOR ALLOWANCE
4. The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “(II) removing unwanted unbound debris, cells or molecules that may have bound non- specifically on said capturing device; (IV) getting said target cells or molecules detached from said capturing device; and (V) collecting said target cells or molecules; wherein said capturing device comprises at least one functionalized mesh, said functionalized mesh comprises a mesh substrate and a functional layer formed on said mesh substrate, wherein said functional layer comprises capturing substances that are specifically bindable with said target cells or molecules”, in combination with the rest of the limitations of claim 1.
	Claims 2-12 and 14-18 and 20-22 are dependent on claim 1; therefore, they are allowed with respect to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  August 10, 2022